Title: From Thomas Jefferson to Albert Gallatin, 27 May 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Monticello May 27. 08.
                  
                  I recieved yesterday your’s of the 23d. and now return you Woolsey’s & Astor’s letters. I send you one also which I have recieved from a mr Thorn on the evasions of the embargo on L. Champlain. the conduct of some of our officers there and of some excellent citizens has been very meritorious, and I will thank you to express any degree of approbation you think proper in my name for Capt. Mayo. Woolsey appears also to deserve assurances of approbation. if you think Thorn’s suggestion of some militia at Point au fer necessary & proper; be so good as to consult Genl. Dearborne who will give any order you & he approve.
                  With respect to the coasting trade my wish is only to carry into full effect the intentions of the embargo laws. I do not wish a single citizen in any of the states to be deprived of a meal of bread, but I set down the exercise of commerce, merely for profit, as nothing when it carries with it danger of defeating the objects of the embargo. I have more faith too in the Governors. I cannot think that any one of them would wink at abuses of that law. still I like your circular of the 20th. and the idea there brought forward of confining the shipment to so small a proportion of the bond as may correspond with the exaggeration of price at foreign markets, & thus restrain the adventurer from gaining more than he would lose by dishonesty. flour by the latest accounts I have observed sold at about 8. times it’s cost here, while the legal penalties are but about 3. prices. by restraining them to an eigth, they will be balanced. but as prices rise must not our rules be varied? had the practicability of this mode of restraint occurred before the recurrence to the governors, I should have preferred it, because it is free from the objection of favoritism to which the governors will be exposed, and if you find it work well in practice, we may find means to have the other course discontinued. our course should be to sacrifice every thing to secure the effect of the law, & nothing beyond that.
                  I inclose you an application of Neilson & son, to which you will be pleased to have given whatever answer is conformable to general rules. the petition of Gardner & others, masters of the R.I. packets which I inclose you, does not specify the particular act required from us for their relief. if it be to declare that the open sea in front of their coast is a bay or a river, the matter of fact, as well as the law, renders that impossible. I really think it desirable to relieve their case, in any way which is lawful, because it is one, which tho’ embraced by the words of the law, is not within it’s object.    you mention that a principal method of evading the embargo is by loading secretly and going off without clearance. the naval department must aid us against this.   As I shall leave this for Washington in about 10. or 12. days, I now desire the Post office there to send no letters to this place after recieving this notice. all future matters relative to the embargo will therefore be answered verbally as soon as they could by letter. I salute you with great affection & respect.
                  
                     Th: Jefferson
                     
                  
               